Citation Nr: 0302714	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected frostbite of both 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1944 to 
February 1946.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2000, it was determined that the 
requisite new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.  The matter was remanded to 
the Department of Veterans Affairs (VA), Louisville, 
Kentucky, Regional Office (RO), for additional development.  
Following the completion of the requested development, as 
detailed below, the claim was returned to the Board and is 
now ready for further appellate review.  

The Board notes that in September 2002, the veteran's 
representative submitted additional argument to the Board.  
Within the context of that argument a claim was asserted for 
entitlement to an increased disability rating for service-
connected frostbite of both feet.  This matter has yet to be 
adjudicated and is referred to the RO for that purpose.  

In October 2002, the Board advanced the veteran's appeal on 
its docket.

In February 2003, the veteran advised, through his 
representative, that he did not desire another hearing before 
the Board Member who was deciding his appeal.  The Board 
Member who previously conducted a hearing in this case is no 
longer employed at the Board and the veteran was advised that 
although the transcript of that hearing was available for 
review and another hearing was not necessary, he could 
request another hearing.  He requested that the Board proceed 
with a decision in his case based on the merits.  The Board 
interprets this statement as also indicating that he had no 
response to the Board's January 2003 letter to him which 
provided him a copy of the November 2002 VA exam results.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  Diabetes mellitus was not shown in service, or within the 
first post-service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's diabetes mellitus is not proximately due to or the 
result of a service-connected disability, including frostbite 
of both feet.  

4.  The preponderance of the evidence demonstrates that the 
veteran's underlying diabetes mellitus condition has not 
worsened as a result of a service-connected disability, 
including frostbite of both feet.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to be related to service, and is 
not shown to be aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He claims that his diabetes mellitus 
should be service connected on the basis that it is secondary 
to his service-connected residuals of frostbite of the feet, 
either on a direct basis or by way of aggravation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  A factual background pertinent to the 
issue will be presented.  Finally, the Board will analyze the 
veteran's claim.

Veterans Claims Assistance Act 

As noted in a March 2001 letter from the RO to the veteran, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claim of entitlement 
to service connection in June 1997, the veteran clearly 
identified the disability in question, the basis for the 
claim, and the benefits sought.  The claim appeared 
substantially complete on its face.  



The former well grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  
The RO had initially denied the veteran's claim by finding 
that new and material evidence had not been submitted to 
reopen a previously final denial.  The RO did not reach the 
question of whether the claim was well grounded.  

As indicated above, the Board reopened the claim on the basis 
of a finding that the requisite new and material evidence had 
been submitted.  Thereafter, upon notifying the veteran of 
the evidence needed to substantiate his claims, the RO 
readjudicated the issue listed above based on the substantive 
merits of the claim.  See the April 2002, supplemental 
statement of the case.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board 
will apply the current standard of review in evaluating the 
veteran's claim below.  

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1997 rating decision, the January 1998 statement of 
the case, the March 2000 Board remand, and the April 2002 
supplemental statement of the case.  A letter from the RO 
dated in March 2001, and the April 2002 supplemental 
statement of the case specifically advised the veteran of his 
rights and responsibilities under the VCAA.  In those 
communications, the veteran was advised that there was no 
competent medical evidence that related diabetes mellitus to 
service or to his service-connected frozen feet.  In the 
March 2001 letter and the April 2002 supplemental statement 
of the case, the veteran was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the veteran 
and the development which has been accomplished, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained or attempted to obtain the veteran's 
VA and private treatment records as they were identified by 
the veteran.  At the November 1998 hearing before the Board, 
the veteran disclosed that he had received treatment for 
diabetes and for frostbite primarily from VA, but had also 
received private treatment from a family doctor, Dr. Routt.  
He noted that after Dr. Routt had passed away, he obtained 
all of his treatment records and brought them to the VA 
Medical Center (VAMC) in Louisville and turned them in.  
Pursuant to the Board's March 2000 remand, the veteran's 
treatment records from VAMC, Louisville were obtained and 
were found to include private treatment records from as early 
as 1963, including the records of Dr. Routt.   In the March 
2001 letter from the RO, the veteran was asked to submit the 
names of any private or VA medical providers who had treated 
him for the claimed disorder, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran's response to this request was 
addressed with appropriate development, including obtaining 
private and VA medical records identified by him.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Additionally, the veteran was afforded a pertinent VA 
examination in November 2002, for the purpose of determining 
the existence of the claimed disorder, and whether it was 
related to service or to a service-connected disability.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Service connection for diabetes mellitus may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Service medical records reveal no complaints, treatment or 
diagnosis of diabetes mellitus.  Separation examination in 
February 1946 noted the endocrine system to be normal, with 
urinalysis and blood serology negative.  Frostbite of both 
feet was noted as having been contracted in January 1945.  It 
was noted to only give trouble in cold weather.  

The veteran applied for service connection for frostbite of 
both feet in March 1946.  In a March 1946 rating decision, 
service connection was granted for frostbite of both feet and 
evaluated as 10 percent disabling.  In a June 1949 rating 
decision, the disability evaluation for frostbite of both 
feet was reduced to 0 percent.  The veteran did not file a 
notice of disagreement with this decision and it became 
final.  

In January 1961, the veteran was admitted for VA 
hospitalization for diabetic control.  In terms of the 
history of the illness, it was stated in the interim report 
of hospitalization that the veteran had been a known diabetic 
for about six months.  The veteran's past history included a 
notation of frostbite of the feet while serving in the Army, 
without further comment.  The pertinent discharge diagnosis 
was diabetes mellitus, treated - improved.  

Private and VA treatment records dated from 1963 to March 
2002 document the outpatient and hospitalization treatment of 
the veteran for diabetes mellitus and for complaints 
regarding the residuals of frostbite of both feet.  

There is a report of VA examination in January 1989 that 
included a pertinent diagnoses of "diabetes mellitus, type 
I, insulin dependent, treated, but not very well 
controlled;" and "frozen feet by history . . . very severe 
with evidence of vascular changes."  The examiner posed the 
question in the report of whether the vascular changes in the 
feet are due to frozen feet or whether they are due to 
diabetes.  The examiner concluded that the frozen feet and 
the diabetes are both playing a part, but that his impression 
was that the diabetes was playing the most severe part.  

In June 1997, the veteran submitted an April 1997 newspaper 
article that included a comment by a VA healthcare provider, 
implying that frostbite could be related to various remote 
illnesses including diabetes.  

The veteran was afforded a VA examination in September 1997.  
The report of that examination indicated that diabetes had 
been diagnosed about 36 years previously according to the 
veteran.  Various findings were made on physical examination 
including findings regarding the veteran's lower extremities.  
The diagnoses included insulin-dependent diabetes mellitus 
and residuals of frostbite.  The examiner noted the newspaper 
article submitted by the veteran but concluded that it was 
unlikely that the veteran's diabetes was due to frostbite.  
The examiner stated that a computer assisted search had 
produced no article showing frostbite as an etiological agent 
for diabetes mellitus.  

In a November 1997 rating decision, the disability evaluation 
of the veteran's frostbite of both feet was increased from 0 
percent to 10 percent, effective from June 1997.  

The veteran appeared at a November 1998 Board hearing and 
testified that he was then being treated by VA for his 
diabetes mellitus.  He stated that he had had diabetes 
mellitus for about 40 years and had had problems with his 
feet ever since his discharge from service.  

The veteran was afforded a VA diabetes mellitus examination 
in February 2002, for the specific purpose of determining the 
existence of the claimed disorder, and whether it was related 
to service or to a service-connected disability.  In the 
report of that examination, the examiner explained that the 
claims file had been reviewed.  The veteran's medical history 
was set out in great detail.  The VA examiner noted that the 
veteran had produced an April 1997 newspaper article in which 
comments were made that diabetes was a possible complication 
from frostbite.  The examiner explained that the newspaper 
article was not a medical journal and that it was not 
supported by any medical evidence.  The examiner concluded 
that it was not likely that the veteran's diabetes was 
related to his military service.  The examiner noted that the 
onset of the veteran's diabetes was in 1960 or 1961 on review 
of the records, and this was 14 years after his discharge 
from military service.  The examiner explained that there was 
no evidence of diabetes found during service or within the 
year of discharge.  

Pursuant to the Board's development request, the veteran was 
afforded a VA diabetes mellitus examination in November 2002, 
for the specific purpose of determining whether the veteran's 
diabetes mellitus was due to or aggravated by his service-
connected frostbite of both feet.  In the report of that 
examination, the examiner noted that the veteran's claims 
file and medical records were available for review.  
Following examination, the diagnosis was diabetes mellitus.  
Following a discussion of the history of the veteran's 
frostbite, the examiner explained that there was no medical 
literature that would support a diagnosis of diabetes as 
secondary to frostbite.  The examiner concluded that the 
veteran's diabetes was not likely to be related to a history 
of frostbite in service.  The examiner went on to opine that 
diabetes is not likely to be aggravated by a history of 
frostbite in the remote past.  



Analysis

As indicated, service connection is in effect for frostbite 
of both feet, evaluated as 10 percent disabling.  The veteran 
has claimed entitlement to service connection for diabetes 
mellitus.  The veteran has not argued, and in fact, there is 
no evidence that diabetes mellitus was incurred in service, 
or that it was shown within the first post-service year.  
Accordingly, the Board finds that service connection on a 
direct or presumptive basis is not warranted.  It is the 
veteran's primary contention that his diabetes mellitus is 
proximately due to or the result of his frostbite of both 
feet.  In the alternative, it has been averred that his 
diabetes mellitus is aggravated by his frostbite of both 
feet.  If the veteran is to be successful in his claim, 
essentially, the evidence before the Board must lead to the 
conclusion that it is at least as likely as not that his 
diabetes mellitus is proximately due to or the result of, or 
aggravated by, the veteran's service-connected frostbite of 
both feet.  38 C.F.R. § 3.310.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his diabetes is 
directly the result of his frostbite of the feet, or at the 
very least aggravated thereby.  Although the veteran 
earnestly believes this to be true, even an educated guess 
requires some evidentiary foundation to place the possibility 
of causation in equipoise with mere coincidence.  38 U.S.C.A. 
§ 5107(a).  More specifically, with respect to any medical 
conjectures that could be made on his part, the veteran has 
not been shown to possess the medical background required to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence an April 1997 newspaper article that 
quotes a VA healthcare provider who lists diabetes as a 
possible complication of frostbite.  With respect to this 
article, while this is not irrelevant, the probative value of 
this material is weakened significantly by the fact that it 
does not specifically address the veteran's situation.  As 
such it does not discuss or eliminate the possibility of the 
existence of other risk factors in the veteran's medical 
history in causing his diabetes mellitus.  See Sacks v. West, 
11 Vet. App. 314 (1998).  There are other related and 
pertinent Court holdings in cases such as Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), to the effect generic medical 
statements or even treatise materials may be discounted when 
they do not specifically relate to the case at hand.  
Moreover, at least two VA examiners who have examined the 
veteran and have considered the newspaper article in question 
have specifically contradicted not only its general 
conclusion, but any relevance to the veteran's situation.  

On the other hand, the medical evidence against the veteran's 
claim consists of the three reports of the VA examiners who 
had the benefit of a review of the medical record contained 
in the veteran's claims file when they examined the veteran 
in September 1997, February 2002, and November 2002.  In each 
of these reports, the VA examiners indicated that the 
veteran's claims file had been reviewed, and specifically 
recognized that the veteran had a history of frostbite of 
both feet.  Following thorough examinations, the VA examiners 
unequivocally concluded that it was unlikely that the 
veteran's diabetes mellitus was caused by service or a 
service-connected disorder.  These VA examiners set out 
reasons for their conclusions and noted the contradictory 
newspaper article evidence.  The examiner who conducted the 
November 2002 VA examination specifically ruled out the 
possibility that the veteran's frostbite caused his diabetes 
mellitus.  With respect to the question set forth in Allen v. 
Brown, 7 Vet. App. 439 (1995) of whether the veteran's 
frostbite of both feet has aggravated his diabetes mellitus, 
again, the November 2002 VA examination report concluded that 
this was also not likely.  The Board recognizes that the 
November 2002 VA examiner was a physician's assistant, and 
not a physician as had been requested by the Board.  
Nevertheless, following a review of the examination report, 
the Board finds it to be adequate such that appellate review 
may proceed.  The examiner reviewed the veteran's claims 
folder and VA medical records.  The veteran's history was 
obtained, current clinical findings were recorded and a 
diagnosis with opinions concerning nexus was made by the 
examiner.  Following a review of the report, the Board 
concludes that the examination is adequate because it 
essentially provides all of the requested information and 
evidences a thorough and knowledgeable review and 
examination.  Further examination is not necessary.

The Board notes with interest that the examiner who conducted 
the January 1989 VA examination did note an interaction 
between the veteran's diabetes and his service-connected 
frostbite.  Significantly, however, he supported the 
likelihood of the opposite interaction than is being posed by 
the veteran herein.  Specifically, that examiner concluded 
that the veteran's diabetes was playing the most severe part 
in causing the vascular changes in the veteran's feet.  Once 
again, that is the opposite of the veteran's allegation, and 
is therefore not supportive of his claim.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's diabetes 
mellitus is proximately due to or the result of a service-
connected disease or injury or that his diabetes mellitus has 
been aggravated by his service-connected frostbite of both 
feet.  38 C.F.R. § 3.310(a) (2002).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran's claim must be denied on that 
basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his diabetes mellitus is related to 
frostbite.  Based upon the foregoing analysis, the Board 
finds that a preponderance of the evidence in this case is 
against the claim for service connection for diabetes 
mellitus on any basis.  As to the question of according 
reasonable doubt to the veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the disorder at issue is related to service or a 
service-connected disorder, and thus against the claim for 
service connection for diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

